WOODLEY, Judge.
The offense is rape; the punishment, five years.
On May 9, 1959, appellant’s motion for new trial was overruled, sentence was pronounced, and notice of appeal was given.
*47The record contains a recognizance filed March 31, 1959. It is not in the terms required by Art. 817 C.C.P., does not show to have been entered of record, and was filed while motion for new trial was pending and before notice of appeal was given.
It appearing that appellant is at large upon an insufficient recognizance on appeal, this court is without jurisdiction to enter any order other than to dismiss the appeal. Edwards v. State, 134 Tex. Cr. R. 512, 116 S.W. 2d 711; Schroeder v. State, 142 Tex. Cr. R. 443, 154 S.W. 2d 480; Salter v. State, 159 Tex. Cr. R. 482, 264 S.W. 2d 719.
The appeal is dismissed.